Case 1:18-cr-00134-KAM Document 24 Filed 12/11/18 Page 1 of 3 PagelD #: 90

Gouin, Lomietiy ccyes 62s
F, #2016R02185
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
we ee ee ee eee eee ene 4
UNITED STATES OF AMERICA STIPULATION AND ORDER

- against - Cr. No. 18-134 (KAM)
DONVILLE INNISS,
Defendant.

we eee nee eee ee eee eee eee X

WHEREAS, the discovery materials to be provided by the government in the
above-captioned case (hereinafter, the “Discovery Materials”) contain personal financial
information and personally identifiable information regarding individuals other than the
defendant (collectively, hereinafter “PII”), including information relating to the bank account
numbers, addresses, social security numbers and dates of birth of those other individuals,

IT IS HEREBY STIPULATED AND AGREED by and between the
undersigned that:

1. The Discovery Materials can be used by the defendant and his defense
counsel in this matter only for purposes of trial preparation, defense at trial against the
charges set forth in the above-captioned indictment, and any related appellate matters arising
from the above-referenced trial.

2. The defendant may possess a copy of the Discovery Materials except
for those documents that contain PIT. For Discovery Materials that contain PII, the defendant
may not possess a copy unless the PII has been redacted from those documents. However,

‘ the defendant may review unredacted Discovery Materials in the presence of his attorney.

 
Case 1:18-cr-00134-KAM Document 24 Filed 12/11/18 Page 2 of 3 PagelD # 91

teaswarian TPE ef ae mw eee

4.-

3. Absent further order of the Court, the defendant and his defense
counsel may not disclose or disseminate the Discovery Materials containing PII (even if the
PH has been redacted) or any information contained in those documents to anyone who has
not signed this Stipulation and Order, other than those of defense counsel’s legal staff and
any potential expert witnesses, vendors and/or investigators that have been advised of and
agreed to be bound by the terms of this Stipulation and Order. If the defendant, his defense
counsel, or anyone else who has received Discovery Materials containing PI from the
defendant or his counsel pursuant to the terms of this Stipulation and Order seeks to make
further disclosure or dissemination of the Discovery Materials with PH] (even if the PII has
been redacted), notice must first be provided to the government and the Court, and such
notice must be given sufficiently in advance of the contemplated disclosure or dissemination
so as to permit briefing and argument on the propriety thereof.

4. Absent further order of the Court, the defendant and his defense
counsel may not use PII, whether directly or indirectly, for any purpose.

5. In the event that the defendant seeks to file Discovery Materials with
the Court or otherwise use Discovery Material during a court proceeding, the defendant and
his counsel will comply with Rule 49.1(a) of the Federal Rules of Criminal Procedure, will
ensure that court transcripts are appropriately redacted to protect PII and financial
information, and will seek permission from the Court to offer the redacted versions of
Discovery Material into evidence unless it is necessary to offer the unredacted version.

6. The defendant and his defense counsel will return to the government all
copies of the Discovery Materials provided by the government through discovery in this case

at the conclusion of this matter, specifically either within seven days of (a) a verdict of

 
Case 1:18-cr-00134-KAM Document 24 Filed 12/11/18 Page 3 of 3 PagelD #: 92

. 2-Inehg Darr A nf Ome I ae

 

 

 

 

 

 

 

 

 
